           Case 7:14-cr-00236-CS Document 47 Filed 03/02/21 Page 1 of 1




                                        JOSEPH A. VITA
                                     ATTORNEY AT LAW
                                        52 Irenhyl Avenue
                                  Port Chester, New York 10573
                                       Telephone 914-939-5401
                                      email; joev63542@aol.com

via ECF

March 2, 2021

Hon. Cathy Seibel
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

re:    USA v. Silviano Christman; 14 CR 0236-01 (CS)

Dear Judge Seibel:

        With the consent of the Government by AUSA Jamie Bagliebter, I am requesting a
further adjournment of the VOSR hearing scheduled for March 19, 2021 to a date after June 1,
2021. The violation petition is based in part (counts 5-7) upon charges against the defendant
pending in State Court in New York County. I contacted Mr. Christman's state attorney today
for an update. Mr. Christman is still in remand status and a pre-trial disposition is unlikely. He is
awaiting a state trial date which, due to COVID restrictions, will probably not be scheduled
until early summer. I do not believe we will be able to come to a resolution of the VOSR
specifications until the State case is resolved.

Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita

cc:    AUSA (by ECF)
